Exhibit 10.1
 
 
 
MANUFACTURING AND SUPPLY AGREEMENT
 
between
 
Combimatrix Corporation ("Company")
 
and
 
Furuno Electric Company, Ltd. (“MANUFACTURER”)

 
(Dated as of 01 July 2006)
 
 
 
 

--------------------------------------------------------------------------------





 
CONTENTS
 
Section 1.
  Purchase and Sale of Products
1
1.1
  Orders
1
1.2
 
Delivery
1
1.3
  Rejection of Noncomplying Products
2
1.4
  Schedule; Delay
2
1.5
  Warranty
2
1.6
  Location of Manufacture
2
1.7
  Product Records
3
Section 2.
  Compensation
3
2.1
  Purchase Price of Products
3
 2.2
  Invoice and Payment
3
 2.3
  Review and Adjustment of Formula Price and Price Cap
3
 2.4
  Taxes
4

 Section 3.
  Consideration for Manufacturing Rights
4
 3.1
  MANUFACTURER Payments
4
 Section 4.
  Product Processes; Changes; New Products
5
 4.1
  Product Processes and Specifications
5
 4.2
  Changes
6
 4.3
  Changes Initiated by Company
6
 4.4
  Implementation
6
 4.5
  New Products
7

 
 
i

--------------------------------------------------------------------------------


 
Section 5.
  Ownership and IPR
7
5.1
  MANUFACTURER-Furnished Items
7
5.2
  Products
7
5.3
  Product Processes
8
5.4
  Names, Trade Names and Trademarks
8
5.5
  Implementation
8
Section 6.
  Protection of Confidential Information
8
6.1
  General
8
6.2
  Exceptions
9
Section 7.
  Term and Termination
9
7.1
  General
9
7.2
  Optional Termination
9
7.3
  Termination for Material Breach or Default
9
7.4
  Termination for Act of Insolvency
10
7.5
  End of the Term
10
Section 8.
  Indemnification
10
8.1
  By Company
10
8.2
  By MANUFACTURER
11
8.3
  Notice and Cooperation
11
8.4
  Waiver of Certain Immunities, Defenses and Protections Relating to Employee
Injuries
11
Section 9.
  Miscellaneous
11
9.1
  Independent Contractor
11
9.2
  Notices
12

 
 
ii

--------------------------------------------------------------------------------


 
9.3
  Compliance With Laws
12
9.4
  Rights and Remedies Cumulative
12
9.5
  Publicity
12
9.6
  Nonwaiver
13
9.7
  Assignment
13
9.8
  No Third Party Beneficiaries
13
9.9
  Severability
13
9.10
  Attorneys’ Fees
14
9.11
  Applicable Law
14
9.12
  Amendments
14
9.13
  Entire Agreement
14


 
iii

--------------------------------------------------------------------------------


 
 
 
List of Exhibits
Exhibit
 
Description
 
Reference
A
 
Glossary
 
Preamble
B
 
Product Description and Specifications
 
Glossary
         

 
 
 
iv

--------------------------------------------------------------------------------


 
MANUFACTURING AND SUPPLY AGREEMENT
 
 
This Agreement, dated as of 01 July 2006 is made and entered into by and
between: Combimatrix Corporation, a Delaware corporation (“Company”); and Furuno
Electric Company, Ltd, a Japanese corporation (“MANUFACTURER”). The definitions
of certain terms used in this Agreement are set forth in the Glossary attached
as Exhibit A.
 
Recitals
 
A.    Company develops, markets and sells electrode-containing microarray
devices having content synthesized thereon or ready for synthesis, associated
software, associated reagents, and associated instrumentation.
 
B.    MANUFACTURER manufactures medical devices having the ability to transfer
exact amounts of fluids.
 
C.    Company desires to engage MANUFACTURER, and MANUFACTURER desires to be
engaged by Company, to exclusively manufacture and supply a certain Synthesizer
instrument developed under the Development Agreement dated 09 August 2004
(“BTS”) to Company subject to and in accordance with the terms and conditions of
this Agreement.
 
Agreement
 
The Parties agree as follows:
 

Section 1. 
Purchase and Sale of Products

     

 
1.1
Orders

 
MANUFACTURER shall make and deliver to Company or its designee such Products as
Company may from time to time order from MANUFACTURER under this Section 1. Each
of Company’s orders under this Section 1 shall specify: (a) the name and part
number of each Product being ordered; (b) the quantity of each Product being
ordered; (c) the purchase price of each Product being ordered; (d) the dates
upon which the Products are to be shipped by MANUFACTURER, (e) the destination
to which the Products are to be shipped by MANUFACTURER; (f) the purchase order
number and billing instructions; and (g) any additional shipping instructions
(including, without limitation, specification of any particular carrier,
insurance, means of shipment or packaging required by Company), provided however
that unless otherwise approved by MANUFACTURER, Company shall not specify any
date for delivery of any Product less than four (4) months after the date that
Company submits the order to MANUFACTURER.
 
 
1

--------------------------------------------------------------------------------


 

 
1.2
Delivery

 
Prior to shipment, MANUFACTURER shall inspect each Product to ensure compliance
with the warranty set forth in paragraph 1.5 and compliance with performance
specifications, which specifications are to be agreed to by the parties.
MANUFACTURER shall properly package the Products in accordance with the
Specifications, any instructions set forth in Company’s order and as otherwise
required for protection against any damage or deterioration during shipment.
MANUFACTURER shall ship all Products ordered by Company pursuant to paragraph
1.1 in accordance with all shipping instructions set forth in Company’s order.
Unless otherwise specified in the applicable order, MANUFACTURER shall ship all
Products FOB the MANUFACTURER Facility to the shipping destination specified in
the applicable order. Company shall pay or reimburse all shipping costs
reasonably incurred by MANUFACTURER to ship any Products in accordance with the
shipping instructions set forth in Company’s order, including duties and customs
costs. Title of the Products shall pass to Company upon MANUFACTURER’s receipt
of the payment for the said Products. Risk of loss with respect to any Product
shall pass to Company upon loading of the Product at Manufacturer to the carrier
in accordance with Company’s order.
 

 
1.3
Rejection of Noncomplying Products

 
Company may reject any Product, within thirty (30) days after the Company’s
receipt thereof that does not comply with the Warranty set forth in paragraph
1.5. Company shall not be obligated to pay any purchase price, shipping costs or
other amounts otherwise payable to MANUFACTURER for any Products rejected in
accordance with this paragraph.
 

 
1.4
Schedule; Delay

 
MANUFACTURER shall ship all Products ordered by Company under this Section 1 in
accordance with the shipping schedule and instructions set forth in Company’s
applicable order under paragraph 1.1. Should MANUFACTURER anticipate that the
shipment of any Products ordered by Company be delayed by any reason,
MANUFACTURER shall notify Company thereof immediately, and thereafter
MANUFACTURER and Company shall discuss in good faith on the shipment date of the
Products. However, MANUFACTURER shall not be liable for any delay in shipment
due to any causes that are beyond the reasonable control of MANUFACTURER and
that cannot be overcome by MANUFACTURER’s exercise of reasonable diligence,
provided that MANUFACTURER gives Company prompt notice of any circumstances that
may give rise to any delay, the anticipated duration of delay and the action
being taken by MANUFACTURER to mitigate the delay and that MANUFACTURER uses its
reasonable best efforts to mitigate the delay.
 

 
1.5
Warranty

 
MANUFACTURER warrants that, upon delivery, each Product shall: (a) comply with
all applicable Specifications; (b) be free from all defects in material and
workmanship; and (c) be free and clear of all mortgages, security interests,
levies, liens and encumbrances. MANUFACTURER DISCLAIMS ALL OTHER WARRANTIES
(INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE) REGARDING THE PRODUCTS AND Company HEREBY
AGREES THAT NO SUCH OTHER WARRANTIES APPLY TO ANY PRODUCT.
 
 
2

--------------------------------------------------------------------------------


 
The Warranty period shall be “[redacted]” from the date of shipment
“[redacted]”from the Date of Installation at a customer facility, whichever
comes first.
 
The warranty under this Section 1.5 shall be limited to free supply of
replacement Products, parts or components to repair or replace any defective
Products, and shall not apply to the defects arising from any of the foregoing:
 
(a) misuse or improper use of the Products;
 
(b) use of spare parts not supplied by MANUFACTURER;
 
(c) modification or alteration without prior written permission of MANUFACTURER;
or
 
(d) the Products being repaired by unauthorized person.
 

 
1.6
Manufacturing Hold

 
During the period of “[redacted]” following the first order by Company, the
Company may request MANUFACTURER to hold the fulfillment of a purchase order for
a specified period of time. The maximum time period that an order may be held by
the MANUFACTURER is “[redacted]”. The request to hold fulfillment of a purchase
order by Company must be made before the shipping date of an order has been
arranged by MANUFACTURER or no longer than “[redacted]” after the purchase order
was sent by the Company.
 

 
1.7
Product Liability

 
MANUFACTURER shall maintain product liability insurance coverage for the
Products as the manufacturer of the Products on such terms and conditions as
MANUFACTURER deems suitable. Company shall maintain product liability insurance
coverage as a distributor of the Products and other chemicals and disposable
items consistent with the terms and conditions provided to customers.
 

 
1.8
Manuals

 
MANUFACTURER shall be responsible for the creation of and updating of a service
manual with support from Company concerning hardware and firmware aspects of the
BTS instrument. Company shall be responsible for the creation and updating of a
Users Manual with support from MANUFACTURER concerning any and all external (to
the BTS instrument) software aspects.
 
 
3

--------------------------------------------------------------------------------


 

 
1.8
Location of Manufacture

 
Except as otherwise approved by Company in writing, MANUFACTURER shall Make all
Products at the MANUFACTURER Facility. Upon Company’s request, MANUFACTURER
shall provide Company safe and sufficient access to the MANUFACTURER Facility
and any other location at which any Product may be Made as reasonably required
for Company to observe, monitor and evaluate the Making of Products under this
Agreement; provided that such access shall be during MANUFACTURER's normal
business hours and will be conducted in a manner which does not unreasonably
interfere with MANUFACTURER's business. MANUFACTURER shall ensure that the
MANUFACTURER Facility and any other location at which any Product may be Made
shall comply with any and all Governmental Requirements applicable to the Making
of the applicable Products.
 

 
1.9
Product Records

 
MANUFACTURER shall prepare appropriate records regarding each Product Made under
this Agreement (including, without limitation, records of the MANUFACTURER
Direct Costs and the serial code, date code, lot number, inspector, and shipment
information relating to each Product, but excluding the costs of raw materials,
assembly procedures and adjustment procedures). MANUFACTURER shall maintain such
records for a period of “[redacted]” years after the end of the Term. Upon
Company’s request, MANUFACTURER shall make such records available for audit,
inspection and reproduction by or on behalf of Company. Further, MANUFACTURER
shall provide to Company a complete bill of materials for each Product showing
the supplier and cost of each component of any Product together with such other
information as Company may reasonably request regarding any Product.
 

 
1.10
Service Parts 

 
MANUFACTURER will be responsible for creating a list of spare parts and a
transfer price list. Company shall be responsible for setting up an instrument
service infrastructure to service the installed base of BTS instruments,
including an inventory of most frequently used spare parts. The MANUFACTURER
inventory of parts shall include at a minimum an amount of commonly ordered
spare parts sufficient to immediately meet demand based upon the installed base
of BTS instruments in view of experience with component reliability.
 

 
1.11
Training

 
MANUFACTURER shall provide to Company’s personnel “[redacted]” training sessions
for the service of the Products. MANUFACTURER shall bear the costs for trainers
for such training, provided that all the traveling and lodging expenses of the
Company trainees shall be borne by Company. Should Company require additional
training, MANUFACTURER shall provide such additional training at the costs and
expenses (including the costs for trainers) of Company.
 
 
4

--------------------------------------------------------------------------------



     

 
1.12
Forecasts and Order Lead Time

 
Company shall provide revised rolling annual forecasts of projected BTS
instrument sales by Company and third party distributors every “[reacted]”. The
“[redacted]” forecasts shall each look ahead for “[redacted]” and shall not be
binding. MANUFACTURER shall accept all orders and promise delivery within
“[redacted]” from the date that Company provides a firm order.
 

Section 2. 
Compensation

     

 
2.1
Purchase Price of Products

 
Unless otherwise agreed upon by the Parties in writing, Company shall pay
MANUFACTURER a purchase price for each Product Made and delivered under Section
1 equal to the applicable Transfer Price according to Table 1 below (FOB Japan
basis), provided, that such Transfer Price shall be adjusted pursuant to the
provisions of Section 2.3. The Transfer Price shall be determined at the time of
the order.
 
 
Cumulative Number of Units Ordered
 
Transfer Price per unit (US$)
 
“[redacted]”
 
“[redacted]”
 
“[redacted]”
 
“[redacted]”
 
“[redacted]”
 
“[redacted]”

 

 
2.2
Invoice and Payment

 
MANUFACTURER shall separately invoice Company for each shipment of Products
pursuant to and in accordance with this Agreement. Each of MANUFACTURER’s
invoices under this paragraph shall specify the following with respect to the
Products included in the shipment: (a) the number and date of Company’s purchase
order for such Products; (b) the quantity of each Product; (c) the purchase
price payable under paragraph 2.1; and (d) any shipping costs to be reimbursed
by Company pursuant to paragraph 1.2. MANUFACTURER shall provide such additional
documentation and information as Company may reasonably request relating to any
invoice submitted by MANUFACTURER under this paragraph. Within “[redacted]”after
receipt of any invoice under this paragraph, Company shall pay to MANUFACTURER
the amount properly due and payable under the invoice in United States dollars.
The terms and conditions in Company’s purchase order shall apply. Company and
MANUFACTURER agree that the provisions of this Agreement prevail over the
provisions of the terms and conditions in Company’s purchase order.
 

 
2.3
Review and Adjustment of Transfer Price

 
The transfer price shall be adjusted based upon a review of the exchange rate
between the U.S. dollar and the Japanese yen. The base exchange rate “X” shall
be determined as the exchange rate existing on 01 July 2006 according to the
Tokyo Mitsubishi Bank. The following 01 January and 01 July (six month
intervals) each year the exchange rate shall be determined (successive exchange
rates) based upon the published rate of Tokyo Mitsubishi Bank. If any of the
successive exchange rates are either more than “[redacted]” or less than
“[redacted]”(that is, a change of X of greater than or less than “[redacted]”
the transfer price shall be adjusted to be fifty percent of the exchange rate
difference from X. As an example, if the US dollar is “[redacted]” less than its
“X” value on a successive determination date, the transfer price shall increase
by five percent. The adjusted transfer price shall apply only to subsequent firm
orders placed after the successive determination dates and not to orders that
are in process.
 
 
5

--------------------------------------------------------------------------------


 

 
2.4
Taxes. Unless otherwise agreed to in writing, each Party shall be solely
responsible for the payment of all taxes, duties and other governmental charges
imposed upon it in connection with the transactions contemplated hereby.

 

Section 3. 
Consideration for Manufacturing Rights

     

 
3.1
MANUFACTURER Payments. MANUFACTURER shall pay to Company the sum “[redacted]”
after the sale of the “[redacted]” BTS instrument (Product) under this
Agreement. In addition, MANUFACTURER shall pay to Company “[redacted]” after the
sale of the “[redacted]”BTS instrument (Product) under this Agreement. The
payments under this section 3.1 are unrefundable once made.

     

  3.2
Exclusive Manufacturing Rights. Company grants to MANUFACTURER the exclusive
right to manufacture the BTS instrument, as described in the Specification
herein, for the term of this Agreement.

     

  3.3
Third Party Distributors. The Company shall control Product distribution and the
selection of third party distributors of the Product.

 

Section 4. 
Product Processes; Changes; New Products

     

 
4.1
Product Processes and Specifications

 
Any Specifications and Product Processes that are not set forth or referenced in
the applicable Supplement shall be subject to Company’s approval. Prior to the
first Making of any Product, MANUFACTURER shall prepare and submit to Company’s
approval for any such Specifications and Product Processes that are required for
the Making of the applicable Product. MANUFACTURER shall provide such
information as Company may request regarding Product Processes. Company will
promptly review and either approve or disapprove MANUFACTURER's proposal for any
such Specifications and Product Processes. If Company disapproves any of the
Specifications or Product Processes proposed by MANUFACTURER, MANUFACTURER shall
revise them taking into account the reasons for Company’s disapproval, and
resubmit the same to Company. The parties will repeat this process until Company
approves the required Specifications and Product Processes. If the Parties do
not agree upon any such Specifications or Product Processes that are required
for the Making of the applicable Product within “[redacted]” after submitted by
MANUFACTURER or such later date as may be agreed upon by the Parties, then
either Party may terminate the Supplement for such Product by giving the other
Party at least “[redacted]” advance written notice of such termination.
MANUFACTURER shall be solely responsible for the Specifications and Product
Processes, notwithstanding any approval by Company. MANUFACTURER shall ensure
that each Product is Made in accordance with the applicable Specifications and
Product Processes.
 
 
6

--------------------------------------------------------------------------------


 

 
4.2
Changes

 
The Parties may make such changes in the Specifications and Product Processes as
they may mutually agree upon from time to time. Neither Party shall have the
right to make any unilateral change in the Specifications or Product Processes.
If the BTS instrument is changed significantly or if improved features are
added, the transfer price shall be renegotiated in view of any added costs or
reduced costs of the BTS instrument.
 

 
4.3
Changes Initiated by Company

 
Company may make changes in the Specifications by giving MANUFACTURER reasonable
advance written notice of the change, provided that any of the following changes
shall be subject to MANUFACTURER’s approval, which shall not be unreasonably
withheld or delayed: (a) any change that requires any resources (including,
without limitation, IPR) that are not provided by Company or commercially
available to MANUFACTURER; (b) any change that causes a material increase in the
MANUFACTURER’s costs to Make the applicable Product; or (c) any change that
affects compliance with any Governmental Requirement (e.g., by requiring either
Party to obtain or modify any approval, consent, authorization or other action
of any governmental authority having jurisdiction).
 

 
4.4
Implementation

 
In the event of any change in the Specifications or the Product Processes
pursuant to this Section 4, the Parties shall amend the Product Documentation or
Product Process Documentation as reasonably required to reflect the change.
Further, if any such change causes an increase or decrease in the MANUFACTURER’s
costs to make any Product, then the price for such Product shall be discussed in
good faith and agreed upon between the parties hereto.
 

 
4.5
New Products

 
The Parties may, from time to time, add new Products to the scope of this
Agreement by executing a new Supplement for each such new Product.
 
 
7

--------------------------------------------------------------------------------


 

Section 5. 
Ownership and IPR

     

 
5.1
MANUFACTURER-Furnished Items

 
MANUFACTURER hereby reserves ownership of all tooling, equipment and related
items furnished and used by MANUFACTURER in performing services under this
Agreement, together with all IPR associated with ownership of such items.
 

 
5.2
Products

 
Except for the license granted under this paragraph or otherwise agreed upon by
the Parties in writing after the date of this Agreement: (a) Company reserves
any and all IPR that Company may have or acquire in or to the Products, the
Specifications and the Product Documentation; and (b) MANUFACTURER hereby
assigns and transfers to Company any and all IPR that MANUFACTURER may have or
acquire in or to any of the Products, the Specifications or the Product
Documentation in connection with MANUFACTURER’s activities under this Agreement.
Company hereby grants to MANUFACTURER a royalty-free, nonexclusive license,
without any right to sublicense, to Use the Specifications, Product
Documentation and Product IPR to Make Products for Company pursuant to and in
accordance with this Agreement.
 

 
5.3
Product Processes

 
Except for the licenses granted under this paragraph or otherwise agreed upon by
the Parties in writing after the date of this Agreement: MANUFACTURER reserves
any and all IPR that MANUFACTURER may have or acquire in or to the Product
Processes and the Product Process Documentation; and Company reserves any and
all IPR that Company may have or acquire in or to any of the Product Processes.
 

 
5.4
Names, Trade Names and Trademarks

 
This Agreement does not grant, create, assign or transfer to either Party any
license or other right with respect to any name, trade name or trademark of the
other Party. The foregoing shall not be interpreted or construed as prohibiting
either Party from disclosing the existence of this Agreement or the fact that
the other Party is a party to this Agreement.
 

 
5.5
Implementation

 
Each Party shall take such action (including, without limitation, the execution,
delivery and filing of documents and the provision of information, documents and
testimony) as the other Party may reasonably request to effect, perfect,
evidence or protect the Parties’ respective IPR and other property as described
in this Section 5, provided that the requesting Party shall pay or reimburse all
of the costs reasonably incurred by the other Party in taking any action
requested pursuant to this paragraph.
 
 
8

--------------------------------------------------------------------------------


 

Section 6. 
Protection of Confidential Information

     

 
6.1
General

 
In the performance of this Agreement, either Party may disclose to the other
Party certain Confidential Information. In such event, the Recipient shall
protect such Confidential Information of the Discloser against any unauthorized
Use or Distribution to the same extent that the Recipient protects its own
Confidential Information of a similar nature against unauthorized Use or
Distribution (but in no event using less than commercially reasonable efforts to
protect the Confidential Information), provided that the Confidential
Information of the Discloser is conspicuously marked or otherwise identified as
confidential or proprietary upon receipt by the Recipient or the Recipient
otherwise knows or has reason to know that the same is Confidential Information
of the Discloser. For purposes of the foregoing, the Specifications and Product
Documentation shall be presumed to be Confidential Information of Company
without any particular marking or other identification as being confidential or
proprietary. Without limiting the foregoing: (a) the Recipient shall Use such
Confidential Information solely for the purposes for which it has been disclosed
by the Discloser; (b) the Recipient shall disclose such Confidential Information
only to those of its employees, agents, consultants and other representatives
who have a need to know the same for the purposes described in (a) above, and
who understand and acknowledge their obligation and willingness to preserve and
hold such Confidential Information in strict confidence; (c) the Recipient shall
not copy or authorize the copying of any Confidential Materials, except as
required for the purposes described in (a) above or otherwise authorized by the
Discloser in writing; and (d) any copy of any Confidential Materials that is
Made or authorized by the Recipient shall contain all copyright, confidentiality
or other proprietary notices contained on such document as delivered by the
Discloser.
 

 
6.2
Exceptions

 
Paragraph 6.1 shall not be interpreted or construed to restrict or prohibit any
Use: (a) that is reasonably necessary or appropriate in connection with the
Recipient’s performance of its obligations or exercise of its rights under this
Agreement or any other agreement between the Parties; (b) required by applicable
law (e.g., pursuant to applicable securities laws or legal process), provided
that the Recipient uses reasonable efforts to give the Discloser reasonable
advance notice thereof and to limit the extent the Confidential Information is
disclosed; (c) made with the consent of the Discloser or (d) are generally
available in the public domain.
 

Section 7. 
Term and Termination

     

 
7.1
General

 
The Term shall commence as of the date of this Agreement and shall continue
unless and until terminated pursuant to paragraph 7.2, 7.3 or 7.4 of this
Agreement.
 
 
9

--------------------------------------------------------------------------------


 

 
7.2
Optional Termination

 
Either Party may terminate the Term by giving the other Party written notice of
termination under this paragraph; provided, however, that no termination under
this paragraph shall be effective prior to the later of: (a) “[redacted]”; or
(b) the expiration of “[redacted]” after receipt of the notice of termination.
 

 
7.3
Termination for Material Breach or Default

 
If either Party commits a material breach of or default under this Agreement,
then the other Party may give notice that the breach or default has occurred
(including, but not necessarily limited to, a statement of the facts relating to
the breach or default, the provisions of this Agreement that are in breach or
default, and the action required to cure the breach or default) and that the
Term shall terminate pursuant to this paragraph if the breach or default is not
cured within “[redacted]” after receipt of notice (or such later date as may be
specified in such notice). If the specified breach or default is not cured
within “[redacted]” after receipt of such notice (or such later date as may be
specified in such notice), then the Term shall terminate.
 

 
7.4
Termination for Act of Insolvency

 
If an Act of Insolvency occurs with respect to either Party, then the other
Party may terminate the Term by giving written notice of such termination.
 

 
7.5
End of the Term

 
Should this Agreement be terminated by either party pursuant to paragraphs 7.2,
7.3 or 7.4, the following shall apply, unless otherwise agreed by the Parties:
(a) the Parties shall cooperate to effect an orderly, efficient, effective and
expeditious termination of their respective activities under this Agreement; (b)
MANUFACTURER shall deliver to Company any and all Company-Furnished Items and
any other property of Company then in MANUFACTURER’s possession or control; and
(c) Sections 2, 6, 7.5, 8 and 9 shall survive. In the event the MANUFACTURER
terminates this Agreement due to a breach by Company under paragraph 7.3,
MANUFACTURER may cancel any outstanding orders without any cost, penalty or
liability to MANUFACTURER.
 

Section 8. 
Indemnification

     

 
8.1
By Company

 
Company shall defend and indemnify MANUFACTURER from and against any and all
claims that may arise out of or in connection with any: (a) property damage or
bodily injury (including death), if and to the extent the same is attributable
to the fault, negligence or strict liability of Company, or any employee,
subcontractor or supplier of Company, or any other Person acting under the
direction or supervision of Company or its subcontractors or suppliers (other
than MANUFACTURER or MANUFACTURER’s employees, subcontractors or suppliers);
“[redacted]” Without limiting the foregoing, Company shall pay or reimburse any
and all costs and expenses (including, but not limited to, reasonable attorneys’
fees) incurred in connection with the defense, settlement or satisfaction of any
such claim (including, but not limited to, any damages, liabilities or losses
based upon any such claim).
 
 
10

--------------------------------------------------------------------------------


 

 
8.2
By MANUFACTURER

 
MANUFACTURER shall defend and indemnify Company from and against any and all
claims that may arise out of or in connection with any: (a) property damage or
bodily injury (including death), if and to the extent the same is attributable
to the fault, negligence or strict liability of MANUFACTURER, or any employee,
contractor or supplier of MANUFACTURER, or any other Person acting under the
direction or supervision of MANUFACTURER or its subcontractors or suppliers
(other than Company or Company’s employees, subcontractors or suppliers);
“[redacted]” Without limiting the foregoing, MANUFACTURER shall pay or reimburse
any and all costs and expenses (including, but not limited to, reasonable
attorneys’ fees) incurred in connection with the defense, settlement or
satisfaction of any such claim.
 

 
8.3
Notice and Cooperation

 
If any Party desires to enforce any other Party’s obligations under paragraphs
8.1 or 8.2 with respect to any claim thereunder, the enforcing Party shall: (a)
give the other Party written notice of such claim promptly after the Party
seeking to enforce such obligations receives notice of the same; (b) cooperate
with the other Party in connection with the defense, settlement and satisfaction
of such claim (at the other Party’s reasonable expense); and (c) not settle such
claim without the prior written consent of the other Party, which consent shall
not be unreasonably withheld.
 

 
8.4
Waiver of Certain Immunities, Defenses and Protections Relating to Employee
Injuries

 
In connection with any action to enforce a Party’s obligations under paragraphs
8.1 or 8.2 above with respect to any claim arising out of any bodily injury
(including death) to an employee of such Party, such Party waives any immunity,
defense, or protection under any workers’ compensation, industrial insurance, or
similar laws. This paragraph shall not be interpreted or construed as a waiver
of a Party’s right to assert any such immunity, defense or protection directly
against any of its own employees or such employee’s estate or other
representatives.
 

Section 9. 
Dispute Resolution

     

 
9.1 First Stage Consultation. All disputes, controversies and differences that
may arise between the Parties hereto in respect of any Agreement shall try to be
settled amicably through mutual consultation within “[redacted]” of a written
settlement request of either Party.

 
 
 

 
 
 
 
11

--------------------------------------------------------------------------------


 
9.2  ICC Arbitration.  Any disputes arising out of or in connection with any
Agreement, including any question regarding its existence, validity, breach,
violation or termination, shall be exclusively and finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
effective January 1st 1998 in the then applicable form (“ICC Rules”) by three
arbitrators (the “Arbitral Tribunal”) appointed in accordance with the said ICC
Rules. Such arbitration shall take place in (a) Seattle, Washington, United
States of America, if initiated by MANUFACTURER, or (b) Osaka, Japan, if
initiated by Company. Any award granted by the Arbitral Tribunal shall be final,
binding and enforceable against the Parties. The arbitration shall at all times
be held in the English language, provided, however, that (i) a Party may submit
documents in the Japanese language and such submitted documents will only be
translated into the English language if the Arbitral Tribunal or a Party so
requests, and (ii) that the cost of translation of any such Japanese language
documents shall be at the sole expense of the Party submitting such documents.
Discovery shall only be admissible to the extent permitted and not prohibited
under Article 20 of the ICC-Rules and agreed upon by the Parties who shall
cooperate with one another at the outset of the proceeding to define the extent
of discovery reasonably needed to complete the proceeding. The procedural law of
the State of Washington shall otherwise be applied to any proceedings held in
connection with said arbitration. Judgment upon an award rendered by the
Arbitrators shall be binding and may be entered in any court with appropriate
jurisdiction, and the Parties consent to jurisdiction therein for the purpose of
such enforcement. Notwithstanding anything to the contrary contained in this
Agreement or elsewhere, each of the parties hereby acknowledges and expressly
agrees that any breach by it of this Agreement, which does or may result in loss
of confidentiality of the Confidential Information, would cause irreparable harm
to the other party for which money damages would not be an adequate remedy.
Therefore, each of the Parties hereby agree, that in the event of any breach of
this Agreement by it, the non-breaching Party will have the right to seek
injunctive relief in a court of competent jurisdiction against continuing or
further breach by the breaching Party, without the necessity of proof of actual
damages, in addition to any other right which either Party may have under this
Agreement, or otherwise in law or in equity.
 

Section 10. 
Miscellaneous

     

 
10.1 
Independent Contractor

 
 
 

Each Party is an independent contractor in the performance of this Agreement.
Without limiting the generality of the foregoing, each Party shall properly
withhold and pay, or ensure that a Third Party properly withholds and pays for,
all federal income, workers’ compensation, employer’s liability, pension,
deferred compensation, welfare, insurance and other employee taxes or benefits
payable to or on behalf of any Person engaged by such Party to perform any of
its obligations under this Agreement. Neither Party shall have, by virtue of
this Agreement, any right, power or authority to enter into any contract or to
assume or incur any other commitment or obligation in the name of or on behalf
of, to act as the agent or representative of, or to otherwise bind the other
Party. This Agreement shall not be interpreted or construed to create or
evidence a partnership, joint venture or franchise among the Parties or as
imposing any partnership, joint venture or franchise obligation or liability on
either Party.
 
 
12

--------------------------------------------------------------------------------


 

 
10.2
Notices

 
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon personal delivery to the Person to be
notified, upon receipt of an electronic facsimile transmission, or upon deposit
with the United States Post Office, postage prepaid, registered or certified
with return receipt requested. Any notice to a Party shall be addressed to such
Party at the address specified below, and to the attention of the individual
designated.
 

  If to MANUFACTURER:
Furuno Electric Company, Ltd.
2-20, Nishinomiyahama
Nishinomiya-City, 662-0934, JAPAN
Attention: Shun-ichi Nishi
        If to Company:
Combimatrix Corporation
6500 Harbour Heights Parkway
Mukilteo, Washington 98275 US
Attention: Legal Department

 
Any Party may from time to time change such address or individual by giving the
other Parties notice of such change in accordance with this paragraph.
 

 
10.3
Compliance With Laws

 
In performance of this Agreement, each Party shall comply with all applicable
Governmental Requirements.
 

 
10.4
Rights and Remedies Cumulative

 
Any right or remedy afforded to either Party under any provision of this
Agreement on account of any breach or default by the other Party is in addition
to, and not in lieu of, any and all other rights and remedies afforded to such
Party under any other provision of this Agreement, by law or otherwise on
account of such breach or default.
 

 
10.5
Publicity

 
Neither Party shall issue any press release or similar publicity regarding this
Agreement without the prior approval of the other Party. MANUFACTURER shall not
use the name or any trade name or trademark of Company as a reference or in any
sales, marketing or other promotional material without the prior written consent
of Company.
 

 
10.6
Nonwaiver

 
The failure of either Party to insist upon or enforce strict performance of any
provision of this Agreement, or to exercise any right or remedy under this
Agreement, shall not be interpreted or construed as a waiver or relinquishment
to any extent of such Party’s right to assert or rely upon any such provision,
right or remedy in that or any other instance; rather, the same shall be and
remain in full force and effect.
 
 
13

--------------------------------------------------------------------------------


 

 
10.7
Assignment

 
Neither Party shall assign (voluntarily, by operation of law or otherwise) this
Agreement or any right, interest or benefit under this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. However, either Party may assign all of its rights,
interests and benefits under this Agreement, without the prior written consent
of the other Party, to any successor of the assigning Party’s entire business
(e.g., by way of a merger, consolidation or other corporate reorganization or
any sale other transfer of all or substantially all of the assets of the
assigning Party), provided that the successor assumes or is otherwise bound by
all of the assigning Party’s obligations and liabilities under this Agreement.
No assignment, with or without such consent, shall relieve the assigning Party
from any of its obligations or liabilities under this Agreement, whether arising
before or after the assignment. Subject to the foregoing, this Agreement shall
be fully binding upon, inure to the benefit of and be enforceable by the Parties
and their respective successors and assigns.
 

 
10.8
No Third Party Beneficiaries

 
This Agreement is for the benefit of, and shall be enforceable by, the Parties
only. This Agreement is not intended to confer any right or benefit on any Third
Party. No action may be commenced or prosecuted against a Party by any Third
Party claiming as a third-party beneficiary of this Agreement or any of the
transactions contemplated by this Agreement.
 

 
10.9
Severability

 
This Agreement shall be enforced to the fullest extent permitted by applicable
law. If any provision of this Agreement is held to be invalid or unenforceable
to any extent, then: (a) such provision shall be interpreted, construed or
reformed to the extent reasonably required to render the same valid, enforceable
and consistent with the original intent underlying such provision; (b) such
provision shall be void to the extent it is held to be invalid or unenforceable;
(c) such provision shall remain in effect to the extent that it is not invalid
or unenforceable; and (d) such invalidity or unenforceability shall not affect
any other provision of this Agreement or any other agreement between the
Parties. If the invalidity or unenforceability is due to the unreasonableness of
the scope or duration of the provision, then the provision shall remain
effective for such scope and duration as may be determined to be reasonable.
 

 
10.10
Applicable Law

 
This Agreement shall be interpreted, construed and enforced in all respects
according to the laws of the state of Washington without reference to its
choice-of-law rules to the contrary, except to the extent preempted by the laws
of the United States.
 
 
14

--------------------------------------------------------------------------------


 

 
10.11
Amendments

 
No amendment, modification or waiver of any provision of this Agreement shall be
valid unless set forth in a written instrument signed by the Party to be bound
thereby.
 

 
10.12
Entire Agreement

 
This Agreement (including, without limitation, Exhibits A through B) sets forth
the entire agreement, and supersedes any and all prior proposals, understandings
and agreements between the Parties with regard to the Making of Products by
MANUFACTURER.
 
IN WITNESS WHEREOF, the Parties have entered into and signed this Agreement as
of the date first set forth above.
 


 
CombiMatrix Corporation:
 
 
By: /s/ Amit Kumar                                  
President
 
Furuno Electric:

 
By: /s/ Hidetoshi Tanigaki                          
Managing Director

 


15

--------------------------------------------------------------------------------


 
Exhibit A
 
Glossary
 
 
Whenever used in this Agreement with the initial letter capitalized, the
following terms shall have the following specified meanings:
 
“Act of Insolvency” means the occurrence of any of the following: (a) the filing
of a petition by or against a Party to have such a Party adjudged as bankrupt or
a petition for reorganization or arrangement of such Party under any Debtor
Relief Law (unless, in the case of a petition filed against such Party, the same
is dismissed within “[redacted]” after it is filed); (b) the making of any
general assignment or general arrangement for the benefit of a Party’s creditors
under any Debtor Relief Law; (c) the appointment of a trustee or receiver to
take possession of all or substantially all of a Party’s assets under any Debtor
Relief Law (unless such possession is returned to such Party within “[redacted]”
after such appointment); (d) the attachment, execution or other judicial seizure
of all or substantially all of a Party’s assets (unless the same is released
within “[redacted]”; or (e) the dissolution or liquidation by or of a Party, or
the adoption of any plan of dissolution or liquidation, if such Party does not
continue as a viable business in altered form.
 
“Confidential Information” means any information that is proprietary or
confidential or that a Party is obligated to keep confidential (e.g., pursuant
to a contractual or other obligation owing to a Third Party). Confidential
Information may be of a technical, business or other nature (including, but not
limited to, information that relates to a Party’s technology, research,
development, Products, customers, employees, contractors, marketing plans,
finances, contracts, legal affairs or business affairs). However, Confidential
Information does not include any information that: (a) was known to the
Recipient prior to receiving the same from the Discloser in connection with this
Agreement; (b) is independently developed by the Recipient; (c) is acquired by
the Recipient from another source without restriction as to Use or disclosure;
or (d) is or becomes part of the public domain through no fault or action of the
Recipient.
 
“Confidential Material” means any document, diskette, tape, writing, prototype
or other tangible item (whether in handwritten, printed, coded, magnetic,
electronic or other form or media) that contains, displays, embodies or
manifests any Confidential Information.
 
 “Debtor Relief Law” means any bankruptcy, moratorium, insolvency,
reorganization, liquidation, conservatorship, or similar law, now or hereafter
in effect, for the relief of debtors and that affects the rights of creditors
generally.
 
“Discloser” means a Party that discloses Confidential Information to the other
Party.
 
 
A-1

--------------------------------------------------------------------------------


 
“Governmental Requirement” means any law, rule, regulation, order, judgment,
decree, standard or other requirement of any legislative, administrative,
judicial, military, civil or other authority having jurisdiction.
 
“MANUFACTURER Facility” means the MANUFACTURER Production and testing facilities
specified in the Supplement.
 
“IPR” means any patent, copyright, trademark, service mark, trade name, trade
secret, mask work, moral right or other intellectual property right under the
laws of any jurisdiction, whether registered, unregistered, statutory, common
law or otherwise (including, without limitation, any rights to sue, recover
damages or obtain relief for any past infringement, and any rights under any
application, assignment, license, legal opinion, or search).
 
“Make” (or any conjugation thereof as the context may require) means to
manufacture, fabricate, assemble, produce or otherwise make (or any conjugation
thereof as the context may require).
 
“Party” means MANUFACTURER, Company or any Person that acquires all of the
right, title or interest of MANUFACTURER or Company in this Agreement in
accordance with paragraph 9.7.
 
“Person” means any individual, corporation, limited liability company,
partnership, trust, association, governmental authority or other entity.
 
“Product” means the BTS instrument to be Made by MANUFACTURER for Company under
this Agreement, as more particularly described in the Specifications of Exhibit
B.
 
“Product Documentation” means the designs, drawings, plans, bills of materials,
specifications and other documentation (whether in handwritten, printed, coded,
magnetic, electronic or other form or media) that defines or otherwise describes
any Product, all as set forth or referenced in the applicable Supplement or
otherwise agreed upon by the Parties.
 
“Product Processes” means the methods, techniques, procedures and processes Used
by MANUFACTURER in the Making of Products.
 
“Product Process Documentation” means the designs, drawings, plans, bills of
materials, specifications and other documentation (whether in handwritten,
printed, coded, magnetic, electronic or other form or media) developed by or for
either Party that defines or otherwise describes the Product Processes, all as
set forth or referenced in the applicable Supplement or otherwise agreed upon by
the Parties.
 
“Recipient” means a Party that receives Confidential Information from the other
Party.
 
“Specifications” means the descriptions, criteria, designs, drawings,
specifications and other requirements relating to the size, form, fit,
functionality, performance, durability, quality, color, composition and other
characteristics of the Products, all as set forth or referenced in Exhibit B,
the Product Documentation or otherwise provided by Company and MANUFACTURER in
writing and accepted by both Company and MANUFACTURER. The Specifications may be
supplemented by the Parties as provided herein.
 
 
A-2

--------------------------------------------------------------------------------


 
“Term” means the period of time set forth in Section 6.
 
“Third Party” means any Person that is not a Party.
 
“Use” (or any conjugation thereof as the context may require) means employ,
consume, incorporate, manipulate, operate, perform, copy, duplicate, display,
publish, disclose or otherwise use (or any conjugation thereof as the context
may require).
 


A-3

--------------------------------------------------------------------------------



 
Exhibit B
 
Product Description and Product Specifications
 
 
1. “[redacted]”
 
2. “redacted]”
 
 
 
 
B-1